Name: Commission Regulation (EEC) No 1330/80 of 30 May 1980 fixing the import levies on isoglucose
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 135/26 Official Journal of the European Communities 31 . 5. 80 COMMISSION REGULATION (EEC) No 1330/80 of 30 May 1980 fixing die import levies on isoglucose THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1111 /77 of 17 May 1977 laying down common provi ­ sions for isoglucose ('), as last amended by Regulation (EEC) No 1 293/79 (2), and in particular Article 3 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article 3 of Regulation (EEC) No 1 1 1 1 /77, a levy is to be charged on imports of the products specified in Article 1 of that Regulation ; whereas this levy is to consist of a fixed component and a variable component ; Whereas these components are defined in Article 3 ( 1 ) of Regulation (EEC) No 1111 /77 ; whereas, pursuant to Commission Regulation (EEC) No 1469/77 of 30 June 1977 laying down rules for applying the levy and the refund in respect of isoglucose and amending Regulation (EEC) No 192/75 (3), the fixed component referred to in Article 3 of Regulation (EEC) No 1111 /77 must be equal to that used for fixing the import levy on products falling within subheading 17.02 B II a) of the Common Customs Tariff ; Whereas the levy must be fixed each month ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 %, a rate of exchange based on their effective parity ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas it follows from applying these provisions that the levies on isoglucose should be as set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 3 (4) of Regula ­ tion (EEC) No 1111 /77 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 June 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1980. For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 134, 28. 5. 1977, p. 4. (2) OJ No L 162, 30. 6. 1979, p. 10. (&gt;) OJ No L 162, 1 . 7. 1977, p. 9 . 31 . 5. 80 Official Journal of the European Communities No L 135/27 ANNEX to die Commission Regulation of 30 May 1980 fixing die import levies on isoglucose (ECU) ccr heading No Description Levies per 100 kg of dry matter 17.02 Other sugars in solid form ; sugar syrups, not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : D. Other sugars and syrups : I. Isoglucose 9-67 21.07 Food preparations not elsewhere specified or included : F. Flavoured or coloured sugar syrups : III. Isoglucose 9-67